Allowability Notice
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Keith Scheer on 12 August 2022.

The application has been amended as follows: 
IN THE CLAIMS
Claim 2 was replaced by the following:
--2.	The exhaust intrusion mitigation system of claim 1 wherein the enclosure detection module further includes instructions that, when executed by the one or more processors, cause the one or more processors to determine or estimate a total volume within the enclosure which is occupied by vehicle exhaust.--

Claim 3 was replaced by the following:
--3.	The exhaust intrusion mitigation system of claim 1 wherein the enclosure detection module further includes instructions that, when executed by the one or more processors, cause the one or more processors to estimate a volume of within the enclosure residing outside of the vehicle and above a level of an opening of a highest vent of the vehicle which is occupied by vehicle exhaust.--

Claim 4 was replaced by the following:
--4.	The exhaust intrusion mitigation system of claim 1 wherein the exhaust module further includes instructions that, when executed by the one or more processors, cause the one or more processors to:
estimate a flowrate of carbon monoxide in exhaust being discharged from the vehicle; and 
based on an estimated flowrate of the carbon monoxide being discharged from the vehicle, estimate a point in time when a level of the carbon monoxide from the exhaust in a total volume within the enclosure outside of the vehicle which is occupied by the exhaust will reach a first predetermined carbon monoxide threshold.--  

Claim 5 was replaced by the following:
--5.	The exhaust intrusion mitigation system of claim 4 wherein the exhaust module further includes instructions that, when executed by the one or more processors, cause the one or more processors to:
estimate a flowrate of exhaust constituents other than carbon monoxide being discharged from the vehicle; and 
based on an estimated flowrate of the exhaust constituents other than the carbon monoxide being discharged from the vehicle, estimate a point in time when a level of constituents other than the carbon monoxide from the exhaust in a volume within the enclosure outside of the vehicle and above a level of an opening of a highest vent of the vehicle which is occupied by the exhaust will reach a first predetermined non-carbon monoxide constituent threshold.--  

	Claim 7 was replaced by the following:
	--7.	The exhaust intrusion mitigation system of claim 1 wherein the mitigation module includes instructions that when executed by the one or more processors cause the one or more processors to:
prior to the point in time when the at least one vent is to be closed, determine if a system user instruction option is activated; 
responsive to a determination that the system user instruction option is activated, determine available vehicle instruction options; 
generate a message to a user, the message being configured to enable selection of one or more of the available vehicle instruction options by the user; and 
responsive to the selection of the one or more of the available vehicle instruction options by the user, control an operation of the vehicle to implement the user-selected one or more available vehicle instruction options.--

Claim 11 was replaced by the following:
--11.	The exhaust intrusion mitigation system of claim 7 wherein the mitigation module further includes instructions that when executed by the one or more processors cause the one or more processors to:
generate a message to the user including a vehicle instruction option to control an operation of the vehicle to shut off the engine; and  
responsive to user selection of the vehicle instruction option to control the operation of the vehicle to shut off the engine, control the operation of the vehicle to shut of the engine.--

In claim 12 line 6, “the user” was replaced by --the system user--

Claim 15 was replaced by the following:
--15.	The exhaust intrusion mitigation system of claim 13 wherein the exhaust module further includes instructions that when executed by the processors cause the one or more processors to:
estimate a point in time when a level of carbon monoxide from vehicle exhaust in a total volume within the enclosure outside of the vehicle will reach a second predetermined carbon monoxide threshold; 
estimate a point in time when a level of constituents other than carbon monoxide from the vehicle exhaust in a volume within the enclosure outside of the vehicle and above a level of an opening of a highest vent of the vehicle will reach a second predetermined non-carbon monoxide constituent threshold; 
determine if the point in time when the level of the carbon monoxide will reach the second predetermined carbon monoxide threshold will arrive earlier than or at the same time as the point in time when the level of the constituents other than the carbon monoxide will reach the second predetermined non-carbon monoxide constituent threshold; 
if the point in time when the level of the carbon monoxide will reach the second predetermined carbon monoxide threshold will arrive earlier than or at the same time as the point in time when the level of the constituents other than the carbon monoxide will reach the second predetermined non-carbon monoxide constituent threshold, assign, as a point in time to implement further mitigation, the point in time when the level of the carbon monoxide will reach the second predetermined carbon monoxide threshold; and 
if the point in time when the level of the constituents other than the carbon monoxide will reach the second predetermined non-carbon monoxide constituent threshold will arrive earlier than the point in time when the level of the carbon monoxide will reach the second predetermined carbon monoxide threshold, assign, as the point in time to implement further mitigation, the point in time when the level of the constituents other than the carbon monoxide will reach the second predetermined non-carbon monoxide constituent threshold.-- 

Claim 17 was replaced by the following:
--17.	A method for mitigating intrusion of vehicle exhaust into an occupant compartment of a vehicle, the method comprising steps of:
by an enclosure detection module of the vehicle, determining that a vehicle engine is turned on, that the vehicle is stationary, and that the vehicle currently resides within an enclosure; 
by an exhaust module of the vehicle, determining a point in time at which vehicle vents are to be closed if the vehicle remains in the enclosure and the engine remains on; and 
by a mitigation module of the vehicle, controlling an operation of the vehicle to close the vehicle vents at the point in time when the vehicle vents are to be closed.--

In claim 18 line 4, “is” was replaced by --are--
In claim 19 line 9, “controlling a” was replaced by --controlling the--

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The limitations of processor’s functions and method steps cannot be met without impermissible hindsight reconstruction.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KO-WEI LIN whose telephone number is (571)270-7675. The examiner can normally be reached M-F 6:30-2:30 Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571)272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KO-WEI LIN/Examiner, Art Unit 3762